                                                Case 2:20-cv-00155-GMN-EJY Document 24 Filed 05/05/20 Page 1 of 2


                                            1   LARSON ZIRZOW KAPLAN & COTTNER
                                                KORY L. KAPLAN
                                            2   Nevada Bar No. 13164
                                                Email: kkaplan@lzkclaw.com
                                            3
                                                850 E. Bonneville Ave.
                                            4   Las Vegas, Nevada 89101
                                                Telephone: (702) 382-1170
                                            5   Facsimile: (702) 382-1169
                                                Attorneys for Plaintiff
                                            6

                                            7                                 UNITED STATES DISTRICT COURT

                                            8                                       DISTRICT OF NEVADA

                                            9   ZACHARY WHITE,                                  CASE NO. Case No. 2:20-cv-00155-GMN-EJY

                                           10                                   Plaintiff,
                                                vs.                                        STIPULATION AND [PROPOSED] ORDER
                                           11                                              TO EXTEND DEADLINE FOR PLAINTIFF
                                                                                           TO RESPOND TO DEFENDANT’S
LARSON ZIRZOW KAPLAN & COTTNER




                                           12   WAL-MART STORES, INC., a foreign
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                corporation; SAM’S WEST, INC. d/b/a        PARTIAL MOTION TO DISMISS
                                           13   “SAM’S CLUB #4983,” a foreign corporation; PLAINTIFF’S COMPLAINT
                                                DOES I-X and ROE ENTITIES I-X, inclusive, (Third Request)
         Las Vegas, Nevada 89101
           850 E. Bonneville Ave.




                                           14

                                           15                                   Defendants.

                                           16
                                                       Plaintiff Zachary White (“Plaintiff”) and Defendant Sam’s West, Inc. d/b/a Sam’s Club
                                           17
                                                #4983 (“Defendant”) (collectively, the “Parties”), stipulate and agree as follows, under LR IA 6-
                                           18
                                                1, LR IA 6-2, and LR 7-1:
                                           19
                                                       1.     On March 10, 2020, Defendant filed a Partial Motion to Dismiss Plaintiff’s
                                           20
                                                Complaint (the “Motion”).
                                           21
                                                       2.     The Court Clerk has calendared the deadline for Plaintiff to respond to Defendant’s
                                           22
                                                Motion as March 24, 2020.
                                           23
                                                       3.     On March 31, 2020, an Order approving Stipulation and [Proposed] Order to
                                           24
                                                Extend Deadline for Plaintiff to Respond to Defendant’s Partial Motion to Dismiss Plaintiff’s
                                           25
                                                Complaint (First Request) was entered. The deadline for Plaintiff to respond to the Motion was
                                           26
                                                extended to April 14, 2020.
                                           27
                                                       4.     On April 10, 2020, an Order approving Stipulation and [Proposed] Order to Extend
                                           28
                                                Deadline for Plaintiff to Respond to Defendant’s Partial Motion to Dismiss Plaintiff’s Complaint
                                                Case 2:20-cv-00155-GMN-EJY Document 24 Filed 05/05/20 Page 2 of 2




                                            1   (Second Request) was entered. The deadline for Plaintiff to respond to the Motion was extended
                                            2
                                            2   to May 5, 2020.
                                            3
                                            3          5.      The Parties agree to extend the deadline for Plaintiff to respond to the Motion by
                                            4
                                            4   two (2) weeks to May 19, 2020. Defendant shall have two (2) weeks thereafter to file its Reply.
                                            5
                                            5          6.      Counsel for Plaintiff has requested the extension to provide ample time to prepare
                                            6
                                            6   a response to Defendant’s Motion due to the disruption of the office and personnel of counsel for
                                            7
                                            7   Plaintiff due to the Covid-19 virus, and counsel for Defendant has agreed to the extension.
                                            8
                                            8          7.      In addition, the Parties are discussing the potential for resolution of this case.
                                            9
                                            9          8.      This is the third stipulation for an extension of time for Plaintiff to respond to
                                           10
                                           10   Defendant’s Motion, and the Stipulation is not made for purposes of delay.
                                           11
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           11    Dated: May 4, 2020                              Dated: May 4, 2020
                                           12
                                           12    Respectfully submitted,                         Respectfully submitted,
         Las Vegas, Nevada 89101




                                           13
           850 E. Bonneville Ave.




                                           13    LARSON ZIRZOW KAPLAN &                          LITTLER MENDELSON, P.C.
                                           14    COTTNER
                                           14
                                           15
                                           15    /s/ Kory L. Kaplan                        .     /s/ Z. Kathryn Branson                        .
                                           16    KORY L. KAPLAN                                  Z. KATHRYN BRANSON, ESQ.
                                           16    Nevada Bar No. 13164                            Nevada Bar No. 11540
                                           17                                                    3960 Howard Hughes Parkway
                                           17    850 E. Bonneville Ave.
                                           18    Las Vegas, Nevada 89101                         Suite 300
                                                                                                 Las Vegas, NV 89169-5937
                                           18
                                           19    Attorney for Plaintiff
                                                 ZACHARY WHITE                                   Attorneys for Defendant
                                           19                                                    SAM’S WEST, INC.
                                           20
                                           20
                                           21
                                           21
                                           22                                                     IT IS SO ORDERED.
                                           22
                                           23                                                                  5 day of May, 2020.
                                                                                                  Dated this _____
                                           23
                                           24
                                           24
                                           25
                                           25                                                     _______________________________________
                                           26                                                     Gloria M. Navarro, District Judge
                                           26                                                     UNITED STATES DISTRICT COURT
                                           27
                                           27
                                           28
                                           28                                                     2
